1
2
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
8                         SOUTHERN DISTRICT OF CALIFORNIA
9    CHRISTIAN RODRIGUEZ,                               CASE NO. 19cv1157-LAB (WVG)
10                                       Plaintiff,
                                                        ORDER GRANTING JOINT MOTION TO
11                        vs.                           DISMISS [Dkt. 13]

12   THE SERVICEMASTER COMPANY, LLC,
     et al.,
13
                                     Defendants.
14
           The parties’ Joint Stipulation to Dismiss with Prejudice, construed as a Joint Motion
15
     to Dismiss, is GRANTED. Dkt. 13. This action is DISMISSED WITH PREJUDICE in its
16
     entirety, which each party to bear its own costs and fees.
17
           IT IS SO ORDERED.
18
     Dated: March 10, 2020
19
                                                      HONORABLE LARRY ALAN BURNS
20                                                    Chief United States District Judge
21
22
23
24
25
26
27
28



                                                -1-
